Citation Nr: 0905855	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  06-19 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an extension of a temporary total 
convalescence rating beyond September 1, 2005 under 38 C.F.R. 
§ 4.30.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 2000 to December 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The Veteran had a hearing before the RO in May 2006 
and the transcript is of record.


FINDINGS OF FACT

The clinical findings demonstrate that the Veteran did not 
need continued convalescence following the April 2005 surgery 
beyond August 31, 2005 for his left shoulder.  


CONCLUSION OF LAW

An extension of the temporary total rating on account of 
post-surgical convalescence beyond August 31, 2005, 2005 has 
not been established.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.30 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

The notice requirements were met in this case by a letter 
sent to the Veteran in September 2008.  That letter advised 
the Veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2008).  Since the Board has concluded that the 
preponderance of the evidence is against extending the period 
of surgical convalescence, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case.  However, the Veteran still has the right 
to VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the Veteran in 2008 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the claim was readjudicated and an 
additional SSOC was provided to the Veteran in November 2008.  
Not only has he been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim. 

Temporary Total Evaluation Beyond August 31, 2005

The Veteran contends that he is entitled to an extension of 
Paragraph 30 (38 C.F.R. § 4.30) benefits beyond August 31, 
2005 to January 1, 2006 for convalescence and necessary 
physical therapy following left shoulder arthrodesis surgery 
for chronic instability.  According to his statements and 
testimony of record, he claims that he should be awarded 
convalescent benefits until at least January 1, 2006 because 
he was undergoing extensive physical therapy for his left 
shoulder and was medically advised not to return to work 
until physical therapy was completed, which was estimated at 
that time to be on or around January 1, 2006.  According to 
the record, the Veteran actually resumed work in April 2006.

The regulatory provisions providing for convalescence ratings 
read as follows:

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating 
schedule when it is established by report at hospital 
discharge (regular discharge or release to non-bed care) 
or outpatient release that entitlement is warranted 
under paragraph (a)(1), (2), or (3) of this section 
effective from the date of hospital admission and 
continuing for a period of 1, 2, or 3 months from the 
first day of the month following such hospital discharge 
or outpatient release.  The termination of these total 
ratings will not be subject to 38 C.F.R. § 3.105(e) of 
this chapter.  Such total rating will be followed by 
appropriate schedular evaluations.  When the evidence is 
inadequate to assign a schedular evaluation, a physical 
examination will be scheduled and considered prior to 
the termination of a total rating under this section.

(a) Total ratings will be assigned under this section if 
treatment of a service connected disability resulted in:  
(1) Surgery necessitating at least one month of 
convalescence (Effective as to outpatient surgery March 
1, 1989;  (2) Surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, 
therapeutic immobilization of one major joint or more, 
application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing 
prohibited) (Effective as to outpatient surgery March 1, 
1989);  (3) Immobilization by cast, without surgery, of 
one major joint or more (Effective as to outpatient 
treatment March 10, 1976);

 A reduction in the total rating will not be subject to 
38 C.F.R. § 3.105(e) of this chapter.  The total rating 
will be followed by an open rating reflecting the 
appropriate schedular evaluation; where the evidence is 
inadequate to assign the schedular evaluation, a 
physical examination will be scheduled prior to the end 
of the total rating period.

(b) A total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows:  (1) Extensions of 1, 2 or 3 months beyond the 
initial three months may be made under paragraph (a)(1), 
(2), or (3) of this section.  (2) Extensions of 1 or 
more months up to 6 months may be made under paragraph 
(a)(2) or (3) of this section upon approval of the 
Adjudication Officer.

38 C.F.R. § 4.130 (2008).

The Veteran has a significant medical history for his left 
shoulder, to include two surgical operations in August 2004 
and April 2005 respectively.  Consequently, the Veteran was 
awarded a temporary total evaluation for his left shoulder 
from August 18, 2004 to August 31, 2005.  This lengthy period 
is a product of numerous extensions granted by the RO 
throughout the pendency of this appeal.  

The RO declined granting the Veteran a further extension, 
through January 1, 2006, finding that although the Veteran 
may have been medically advised to continue his physical 
therapy and not work until January 1, 2006, the Veteran's 
left shoulder convalescence period clearly lapsed.  
Specifically, as of August 31, 2005, there was no medical 
evidence that the Veteran required a cast or any other 
immobilization device, treatment for an unhealing surgical 
wound or any other serious post-surgical residual as required 
under 38 C.F.R. § 4.30.  Rather, the Veteran's sole basis of 
seeking an extension for his temporary total evaluation is 
that he was still undergoing physical therapy and was 
medically advised against returning to work until physical 
therapy was completed.  

Review of the veteran's claims folder shows that he has a 
long history of left should pain.  He most recently underwent 
a surgical procedure in April 2005 to remedy his pain and 
instability complaints.  According to VA medical records, the 
Veteran was discharged home the day after his surgery.  His 
shoulder was immobilized by a cast until April 28, 2005.  
Thereafter, according to the Veteran's testimony before the 
RO in May 2006, the Veteran used a sling and other 
immobilization devices for two more months.  According to the 
Veteran, he did not need or use an immobilization device 
after the early part of August 2005.  

Despite the lack of a sling or assistive device, the Veteran 
alleges he was medically advised to continue physical therapy 
through the beginning of January 2006.  Indeed, the Veteran 
has submitted multiple statements from his primary VA 
treating physician indicating the Veteran should not return 
to work until physical therapy is completed.  An undated 
letter from received by the RO in April 2005 notes that the 
veteran was "unable to work until completely healed from 
surgery and is able to regain usage of his arm."  The 
physician further opined that the veteran would be "off work 
until December 31, 2005."  A July 2005 letter from the same 
physician notes that the veteran had just begun physical 
therapy and would be undergoing rehabilitation until January 
2006.  It was noted that the veteran would not be able to 
lift greater than ten pounds until then.  A subsequent 
undated letter received in January 2006 notes that the 
veteran would be undergoing rehabilitation, but the time was 
undetermined.  It was opined that he would not be able to 
work until he completed the physical therapy and had some 
usage in his shoulder.  

The Veteran, prior to the surgery, was employed in manual 
labor.  The letters estimated the Veteran would be back to 
work in early 2006 although the VA doctor clearly indicated 
an exact timeframe was undetermined.  These statements, 
however, seem to medically advise the Veteran not to return 
to work because he would be unable to lift more than 10 
pounds.  In other words, the medical advice proffered by the 
VA doctor seemed premised on the type of work the Veteran 
does rather than an inability to work altogether.  All 
statements made by the VA doctor indicate he would not have 
sufficient usage of his left shoulder to return to work.  It 
is also notable that the letters appear to suggest that the 
veteran would not be able to work during his period of 
rehabilitation.  It is unclear, and doubtful, that the VA 
doctor was suggesting the Veteran could not work at all, but 
rather he could not return to his manual labor job until 
physical therapy was complete. 

Regardless of the VA physician's intent, the mere fact that 
the Veteran was medically advised not to return to work 
cannot support a finding of entitlement to extend the period 
of surgical convalescence.  That is, the criteria of 38 
C.F.R. § 4.30 are specific, and do not contemplate the facts 
as to whether the left shoulder was fully functional and 
without impairment.  Rather, the provisions of 38 C.F.R. § 
4.30 essentially provide compensation for the temporary 
disability caused by a surgical procedure with recognition 
that overall disability rating should be re-evaluated after 
stabilization.

VA outpatient treatment records from April 2005 to December 
2005, moreover, reflect a slightly different picture.  The 
Veteran was discharged from the hospital one day after his 
surgery, already indicating his pain level had significantly 
improved.  The Veteran's cast was removed on April 28, 2005.  
The Veteran continued to seek regular medical care and 
therapy for his left shoulder until on or around August 25, 
2005.  On that day, the Veteran indicated his main complaint 
was pain.  The Veteran was not using any assistive devices 
and continued physical therapy with some benefit.  Range of 
left shoulder forward flexion was to 95 degrees, abduction 
was to 60 degrees, and external rotation to 0 degrees.  With 
respect to internal rotation, the veteran was able to reach 
his left hip pocket.  

While the prior letters from the veteran's physician 
suggested that the veteran would have to continue with 
physical therapy and/or rehabilitation until January 2006, 
there is a noticeable gap in the treatment records following 
his August 25, 2005, treatment.  The Veteran did not undergo 
any physical therapy and did not seek any medical treatment 
for his left shoulder until December 29, 2005, four months 
later.  At that time, the Veteran admitted ceasing physical 
therapy citing the removal of his temporary total evaluation 
as the reason for his failure to attend therapy.  The 
diagnosis at the time was "status post left shoulder fusion, 
healed" and the Veteran was prescribed pain medications.

Since that time, the Veteran began working around April 2006.  
The Veteran has continued to refuse physical therapy for his 
left shoulder and most recent VA examinations (dated May 
2007) indicated the Veteran is independent in daily 
activities. 

During the relevant time period, it is clear from the medical 
records there is no basis in which to extend the Veteran's 
temporary total evaluation beyond September 1, 2005.  The 
Veteran received a temporary total evaluation for nearly 5 
months beyond the date of his surgery.  To extend the 
convalescence time period any additional amount of time, the 
medical evidence would have to show severe postoperative 
residuals such as incompletely healed surgical wounds, 
therapeutic immobilization of one major joint or more, 
application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches or immobilization by cast, without 
surgery, of one major joint or more.  While the veteran was 
advised to undergo physical therapy, the record reflects that 
he suspended the treatment from August 25, 2005.  The medical 
evidence indicates the Veteran's joint was not immobilized 
beyond August 2005.  The Veteran complains of, and is 
service-connected for, tender and painful scars, but there is 
no evidence that the Veteran's surgical wounds are 
incompletely healed or otherwise cause severe postoperative 
complications.  

To reiterate, the Veteran alleges entitlement to an extended 
temporary total evaluation based on the fact that his doctor 
prescribed physical therapy through January 2006 and advised 
him not to return to work.  The Board finds noteworthy, that 
he clearly did not follow his VA doctor's advice.  The 
medical records clearly indicate a cessation of physical 
therapy as of August 2005.  

Based upon the medical and lay evidence of record, the Board 
finds that the preponderance of the evidence is against a 
finding of any basis to extend the Veteran's convalescence 
period beyond the five months already granted following the 
April 6, 2005 surgery.  It does not appear that any of the 
criteria cited in § 4.30 were satisfied as of September 1, 
2005 and there is certainly no indication of the criteria 
being satisfied at any time after September.  There were no 
surgical complications.  The surgical wounds were well-healed 
and the pain was described as being the same as was present 
prior to surgery.  He was instructed to work on range of 
motion and strengthening in physical therapy, but declined 
following this medical advice. 

From this, the Board concludes that by the end of August 
2005, the Veteran's left shoulder had stabilized from the 
surgery, to the point that post-surgical convalescence could 
be considered complete.  There is no doubt of material fact 
to be resolved in the Veteran's favor.  38 U.S.C.A. § 
5107(b).  The Board, therefore, finds that an extension of a 
temporary total convalescent rating under the provisions of 
38 C.F.R. 4.30 beyond August 31, 2005 is not warranted.


ORDER

Entitlement to an extension of a temporary total 
convalescence rating beyond August 31, 2005 under 38 C.F.R. § 
4.30 is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


